Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is a response to an application filed on 10/28/2020 in which claims 1-20 are pending and ready for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9-12 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2004274920 A (hereinafter JP920).
As to claims 1 and 9, JP920 discloses a transport refrigeration system (Fig 4, 20) comprising: a transportation refrigeration unit (Fig 4, 26) comprising a motor (Fig 2, 16); 
a power conversion unit (Fig 2, 4) configured to convert an amplitude, a frequency and a phase of an input electrical power signal, wherein the power conversion unit comprises a first power bridge (see Fig 2), a DC link (Fig 2, 11) and a second power bridge (see Fig 2); 
an energy storage device (Fig 2, 14) configured to supply electrical power to the motor (Fig 2, 16) via the power conversion unit (Fig 2, 4) during a road mode; 
a first switch (Fig 2, 13) configured to selectively connect the first power bridge to the energy storage device (Fig 2, 14, position B) or the motor (Fig 2, 16, position A); and 
a second switch (Fig 2, 5) configured to selectively connect the second power bridge to the motor (Fig 2, 16, position A) or a power grid (Fig 4, 30, position B); 
wherein during the road mode, the first switch is (Fig 2, 13) positioned to connect the first power bridge to the energy storage device (Fig 2, 14, position B) and the second switch (Fig 2, 5) is positioned to connect the second power bridge to the motor (Fig 2, 16, position A), wherein during a standby mode, the second switch (Fig 2, 5) is positioned to connect the second power bridge to the power grid (Fig 4, 30, position B).
JP920 does not disclose wherein during a first time share phase of the standby mode, the first switch is positioned to connect the first power bridge to the energy storage device, and wherein during a second time share phase of the standby mode, the first switch is positioned to connect the first power bridge to the motor.
JP920 discloses a system with allows recharging of the battery (Fig 2, 14) via the power grid (Fig 4, 30). Via the power grid cable (30) power is also supplied to the motor (Fig 2, 16). It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the system of JP920 to have the power from the grid supplied to the battery and the motor separately in order to effectively control the power supplied to the system, since this slight modification is merely common choice the skilled person would do in case needed and involves only routine skilled in the art.
As to claim 2, JP920 discloses the transport refrigeration system of claim 1, further 
comprising a controller (Fig 2, 12) configured to control the positions of the first switch 
and second switch during the road mode and the standby mode.
As to claim 10, JP920 discloses the method of claim 9, wherein during the first configuration, the motor (Fig 2, 16) is supplied with power from the energy storage device (Fig 2, 14) via the power conversion unit (Fig 2, 4)
As to claim 11, JP920 discloses the method of claim 9, wherein during the second configuration, the energy storage device (Fig 2, 14) is charged with power from the power grid (Fig 4, 30) via the power conversion unit (Fig 2, 4).
As to claim 12, JP920 discloses the method of claim 9, wherein during the third configuration, the motor (Fig 2, 16) is supplied with power from the power grid (Fig 4, 30) via the power conversion unit (Fig 2, 4).
As to claim 16, JP920 discloses a transport refrigeration system (Fig 4, 20) comprising:
a transportation refrigeration unit (Fig 4, 26) comprising a motor (Fig 2, 16); 
a power conversion unit (Fig 2, 4) configured to convert an amplitude, a frequency and a phase of an input electrical power signal, wherein the power conversion unit comprises a first power bridge (see Fig 2), a DC link (Fig 2, 11) and a second power bridge (see Fig 2); 
an energy storage device (Fig 2, 14) configured to supply electrical power to the motor  (Fig 2, 16) via the power conversion unit (Fig 2, 4) during a road mode; 
a first switch (Fig 2, 13) configured to selectively connect the first power bridge to the energy storage device (Fig 2, 14) or a power grid (Fig 4, 30); and 
a second switch (Fig 2, 5) configured to selectively connect the second power bridge to the motor (Fig 2, 16) or the power grid (Fig 4, 30); 
wherein during the road mode, the first switch (Fig 2, 13) is positioned to connect the first power bridge to the energy storage device (Fig 2, 14) and the second switch (Fig 2, 5) is positioned to connect the second power bridge to the motor (Fig 2, 16).
JP920 does not disclose wherein during a first time share phase of the standby mode, the first switch is positioned to connect the first power bridge to the energy storage device and the second switch is positioned to connect the second power bridge to the power grid, and wherein during a second time share phase of the standby mode, the first switch is positioned to connect the first power bridge to the power grid and the second switch is positioned to connect the second power bridge to the motor.
JP920 discloses a system with allows recharging of the battery (Fig 2, 14) via the power grid (Fig 4, 30). Via the power grid cable (30) power is also supplied to the motor (Fig 2, 16). It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the system of JP920 to have the power from the grid supplied to the battery and the motor separately in order to effectively control the power supplied to the system, since this slight modification is merely common choice the skilled person would do in case needed and involves only routine skilled in the art.
As to claim 17, JP920 discloses the transport refrigeration system claim 16, further comprising a controller (Fig 2, 12) configured to control the positions of the first switch and second switch during the road mode and the standby mode.
Allowable Subject Matter
Claims 3-8, 13-15 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2020/0391574 A1; US 2008/0157593 A1.
US 2020/0391574 A1 and US 2008/0157593 A1 both disclose about transport refrigeration vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC M PHAM whose telephone number is (571)272-5026. The examiner can normally be reached 10:00 am - 6:00 pm, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/DUC M PHAM/Examiner, Art Unit 2836                                                                                                                                                                                                        April 22, 2022